In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS

***************** ***
ANGELA ZUNIGA,           *                   No. 13-08V
                         *                   Special Master Christian J. Moran
             Petitioner, *
v.                       *                   Filed: May 5, 2014
                         *
SECRETARY OF HEALTH      *                   Attorneys’ fees and costs; stipulation
AND HUMAN SERVICES,      *                   of fact; award in the amount to which
                         *                   respondent does not object
             Respondent. *
                         *
********************

Danielle Strait, Maglio, Christopher & Toale, PA, Sarasota, FL, for Petitioner;
Ann Martin, U.S. Dep’t of Justice, Washington, DC, for Respondent.

             UNPUBLISHED DECISION ON FEES AND COSTS1

       On April 29, 2014, respondent filed a joint stipulation concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, Ms. Zuniga
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioner’s application, respondent raised objections
to certain items. Based on subsequent discussions, petitioner amended her
application to request $18,500.00, an amount to which respondent does not object.
The Court awards this amount.

      Petitioner filed for compensation alleging that a tetanus-diphtheria-acellular
pertussis ("Tdap") vaccination and a measles-mumps-rubella ("MMR") vaccination

      1
        The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002), requires that the Court post this decision on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. §
300aa-12(d)(4). Any redactions ordered by the special master will appear in the
document posted on the website.
caused her to suffer Guillain-Barré Syndrome (“GBS”). Petitioner received
compensation based upon the parties’ stipulation. Decision, filed April 21, 2014.
Because Ms. Zuniga received compensation, she is entitled to an award of
attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

      Petitioner seeks $18,500.00 in attorneys’ fees and costs for petitioner’s
counsel. Additionally, petitioner filed a statement of costs in compliance with
General Order No. 9, stating that she incurred $35.00 while pursuing this claim.
Respondent stated that she had no objection to this application for attorneys’ fees
and costs.

      After reviewing the request, the Court awards the following:

      1. A lump sum of $18,500.00 in the form of a check payable to
         petitioner and petitioner’s counsel. This amount represents
         compensation for all damages that would be available under 42
         U.S.C. § 300aa-15(e).

      2. A lump sum of $35.00 in the form of a check payable to petitioner,
         Angela Zuniga.

      The court thanks the parties for their cooperative efforts in resolving this
matter.

      The Clerk shall enter judgment accordingly.2

     Any questions may be directed to my law clerk, Marc Langston, at (202)
357-6392.

      IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master


      2
        Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment
by each party filing a notice renouncing the right to seek review by a United States
Court of Federal Claims judge.

                                          2